[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The defendant's, Mark P. Floryan's motion to modify pendente lite orders dated February 4, 1992 came before this court on March 30, 1992 and was fully heard.
The court finds from the preponderance of the credible, relevant and admissible evidence that the motion ought to be granted.
Accordingly, the order for support of the parties minor child Kyle Floryan is reduced to $75.00 per week and a payment of $25.00 per week towards the arrearages of $216.00 with this order retroactive to the date of February 10, 1992.
Both parties have been less than candid on their financial affidavits making the courts adherence to the guidelines for child support difficult. However, the court will expect that more accurate representations will be submitted at the time of final adjudication so that proper adjustments can be made.
SPALLONE STATE TRIAL REFEREE